Citation Nr: 1133504	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-23 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a social worker


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1984 to November 1994.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision of the RO that granted service connection for PTSD evaluated as 50 percent disabling effective August 2004.  The Veteran timely appealed for a higher disability evaluation.

In August 2008, the Veteran and a licensed social worker, B.T., testified during a video conference hearing before the undersigned.

In statements at the videoconference hearing, the Veteran indicated that he was not working and had not worked since 2002.  The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In October 2009, the Board remanded the matters for additional development, including TDIU adjudication.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by moderately severe impairment in social and occupational functioning, irritability, near-continuous anxiety, and poor concentration; gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting self or others have not been demonstrated.

2.  The Veteran is service-connected for PTSD, rated as 70 percent disabling.

3.  The Veteran reports that he has completed 2 years of college, has work experience in cable construction, and was last employed in 2002.

4.  The Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent disability rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The veteran's increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the claim for TDIU, the Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by awarding TDIU.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Initial Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Service connection has been established for PTSD, effective August 3, 2004.  The RO has evaluated the service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, as initially 50 percent disabling.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

VA treatment records, dated in September 2004, show that the Veteran had passing thoughts of self harm, mild paranoia, and became increasingly isolated.  A global assessment of functioning (GAF) score of 51 was assigned at the time.  In December 2004, the Veteran reported anxiety around people and nightmares; his memory and concentration remained poor.  He was requested to do eight hours of work monthly to continue in his residence, and had difficulty completing these activities.

The Veteran was hospitalized from September 2004 to October 2004.  Mental status examination revealed that he was dressed appropriately and displayed good eye contact; affect was generally broad.  Thought processes were clear.  The Veteran was oriented in all spheres.  Screens for reasoning, judgment, and memory were within normal limits.  Mild difficulties were present on an immediate attention task.  No visual hallucinations were reported, though the Veteran reported frequently hearing music.  No delusions appeared to be present.  The Veteran denied current suicidal intent, and reported one suicide attempt in service (slitting his wrists).  The examiner noted that avoidance and arousal symptoms appeared to be most prominent.  The most extreme avoidance symptoms centered around loss of interest, feeling distant from other people, emotional numbing, irritability/anger, and avoidance of things or situations that could be stressor reminders.  Extreme arousal symptoms endorsed were hypervigilance and exaggerated startle.  Extreme re-experiencing symptoms were intrusive recollections, and becoming upset at stressor reminders.  A GAF score of 40 was assigned.

VA treatment records show complaints of flashbacks and nightmares, and an assigned GAF score of 61 in January 2006.  In May 2007, the Veteran reported high levels of anxiety and hypervigilence; he avoided interaction with people, often isolating in his apartment.  Records show that the apartment manager had retired, and the Veteran no longer had any social support.  The Veteran reportedly was fully aware of his physically aggressive temper, which easily was triggered.  His treatment plan for PTSD was to practice and implement relaxation training as a coping mechanism for tension, panic, anger, and anxiety.

Records show that the Veteran was hospitalized in March 2008, and a GAF score of 30 was assigned at that time.  In April 2008, the GAF score was 41.

In May 2008, a licensed social worker noted that the Veteran consistently had problems with anxiety and depression.  He was unable to handle being around more than a handful of people, and at times he could not handle this.  The Veteran had difficulties riding the bus and shopping for groceries due to his anxiety.  His numerous anxiety-related thoughts bordered on paranoia, and he reacted with inappropriate behaviors at times.  The Veteran exhibited memory loss and was unable to recall significant details about both recent and past events.  He had difficulty remembering activities, appointments, or other important things.  Because his anxiety level remained high, the Veteran isolated himself and had extreme difficulty maintaining relationships with others.  The Veteran had not exhibited much improvement in his symptoms, despite involvement with various VA programs and modes of therapy.

Also in May 2008, another VA licensed social worker indicated that the Veteran continued to experience symptoms of PTSD, including isolation, sleep disorder, depression, paranoia, anxiety, flashbacks, and avoidance of crowds.  It was also indicated that the Veteran had difficulty in performing routine repetitive work-related tasks on a daily basis.

In August 2008, the Veteran testified that he lived in a city apartment building; and that he never had any guests, and did not talk to anybody.  The Veteran testified that he had a hard time dealing with being around a lot of people, and became irritable and extremely agitated.  He did not like being in the inner city, with people roaming around and trying to get money, cigarettes, or asking for the time of day.  The Veteran described having a flashback while on a bus, and being assisted by the bus driver who, the Veteran indicated, saved him from hurting somebody or from getting hurt.  The Veteran described a lot of door slamming in the apartment building, which disturbed and angered him to the point where he expressed a desire to "go out in the hallway and just beat somebody...."

The Veteran also testified that he last worked at a paying job in 2002.  He testified to a lack of ability to focus and of concentration problems, even when doing volunteer work.  He testified that he was fired for fighting on jobs and "all kinds of stuff."

VA treatment records, dated in August 2009, reflect that the Veteran's long history of depression was related to his bipolar disorder.

Following the Board's October 2009 remand, the Veteran underwent a VA examination in February 2010 for purposes of evaluating the severity of his PTSD.  The examiner reviewed the claims file and noted the Veteran's medical history.  Examination revealed that the Veteran was casually groomed and cooperative, and displayed considerable anxiety.  His speech was mildly pressured.  The predominant mood was one of some anxiety with some irritation noted as well.  Affect was appropriate to content.  Thought processes and associations were logical and tight.  No loosening of associations was noted, nor was any confusion.  Memory was grossly intact.  The Veteran was oriented in all spheres; he did not report hallucinations.  There was some guardedness.  Insight and judgment appeared adequate.  The Veteran reported some suicidal ideation, but denied intent.

The examiner commented that the Veteran's symptoms of PTSD occurred most days, and were moderate to severe, and had persisted for a number of years.  His medications appeared to have stabilized his bipolar disorder.  The examiner also opined that the Veteran's psychiatric symptomatology precluded employment, and that it was difficult to tease out symptoms of PTSD and bipolar disorder.  The Veteran's nightmares, intrusive thoughts, and preoccupation with things that went on in the Philippines and his flashbacks were exclusively PTSD symptoms.  Symptoms of irritability, discomfort around others, and his social functioning represented manifestations of both PTSD and bipolar disorder.    The diagnosis was PTSD, chronic; a GAF score of 45 was assigned.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

The Board notes that the February 2010 examiner had been unable to distinguish all symptoms relating to the service-connected PTSD, from symptoms pertaining to bipolar disorder.  Accordingly, for purposes of this evaluation, the Board has given the Veteran the benefit of the doubt and attributed all psychiatric symptoms and social impairment to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2010). 

Based on the evidence of record, the Board finds that an initial 70 percent disability rating is warranted for PTSD.  The evidence reflects occupational and social impairment with deficiencies in most areas-including work, family relationships, thinking or mood.  The Veteran's PTSD has been manifested primarily, since the award of service connection, by moderately severe impairment in social and occupational functioning, as indicated by two licensed social workers and the recent VA examiner.  GAF scores assigned, primarily ranging between 41 and 50, reflect serious symptoms.  Lower GAF scores at times were assigned when the Veteran was hospitalized for psychiatric evaluation.  The sole GAF score of 61 assigned in 2006 appears to have been an anomaly.  Given the long-standing clinical findings of isolation, irritability, near-continuous anxiety, and poor concentration, and the Veteran's difficulty in dealing with people and work, the Board finds that the evidence more nearly approximates the criteria for an initial 70 percent disability rating.

The evidence does not reflect that PTSD symptoms alone are of such severity as to warrant a disability rating in excess of 70 percent at any time.  Significantly, the Veteran has not been found to have symptoms such as gross impairment in thought processes, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, and disorientation to time or place-all symptoms which would warrant a 100 percent disability rating.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with PTSD was severe.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected PTSD is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

For the foregoing reasons, the Board finds that staged ratings are inapplicable for the Veteran's service-connected PTSD; and that the preponderance of the evidence is in favor of an initial 70 percent, but no higher, evaluation. 

III.  TDIU Benefits

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the evidence reveals that the Veteran had completed two years of college, and had additional training in electronics while in active service.

Records show that the Veteran continued to have difficulties transitioning to community in December 2004.  For example, he was able to do some grocery shopping and attend appointments, but that he otherwise remained in his room.  The Veteran was concerned that he might not be able to do the requested 8 hours of work monthly to continue in his residence.  In May 2008, the Veteran's former supervisor reported that the Veteran had been employed in the past in the capacity of an Incentive Therapy employee through the VA hospital; and that his duties consisted of transporting patients to and from their scheduled appointments.  While employed in the patient escort service, the Veteran often arrived late for work; his mood was usually agitated, and he seemed disoriented.  The Veteran was sometimes forgetful and did not complete his tasks.

In May 2008, a VA licensed social worker indicated that the Veteran continued to experience symptoms of PTSD, and had difficulty in performing routine repetitive work-related tasks on a daily basis.

In August 2008, the Veteran testified that he used to work as a troubleshooter in telecommunications.  He testified that the longest he worked any place was for 21/2 to 3 years, and that he was fired for threatening to kill the boss.  He reportedly last worked in 2002.

Service connection is currently in effect solely for PTSD, rated initially as 70 percent disabling, as shown above.  This disability rating meets the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.

Following the Board's October 2009 remand, the Veteran underwent a VA examination in February 2010 for purposes of assessing the Veteran's ability to work as a result of service-connected disability.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner noted that the Veteran last worked in cable construction for four or five months in 2001; and that he got angry and threw a hammer, and broke the foot of another employee.  The Veteran reported that he received Social Security disability benefits, spent his time watching television, and that he did not visit with anyone.  The examiner did not see evidence that there would be a marked change in the Veteran's functioning over the next six to twelve months; and opined that the Veteran's psychiatric symptomatology precluded employment.  

The Board finds the February 2010 examiner's opinion that the Veteran is unemployable to be probative.  The examiner reviewed the Veteran's claims file, and discussed the Veteran's social and psychiatric history.  A mental status examination was conducted.  The examiner opined that the Veteran experienced moderate-to-severe PTSD most days, which persisted for a number of years.  A GAF score of 45 was assigned.

Likewise, a VA licensed social worker had found that the Veteran had difficulty performing tasks in a voluntary job, and had difficulties doing routine repetitive tasks on a daily basis.  Resolving doubt in the Veteran's favor, TDIU benefits are awarded.  38 U.S.C.A. § 5107(b).


ORDER

An initial 70 percent disability rating for PTSD is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to TDIU is allowed, subject to the regulations governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


